                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: nicholas.belay@akerman.com
                                                             7   Attorneys for Plaintiffs Bank of America, N.A.
                                                             8
                                                                                                  UNITED STATES DISTRICT COURT
                                                             9
                                                                                                       DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.,                                 Case No.: 2:15-cv-01024-APG-EJY
                      LAS VEGAS, NEVADA 89134




                                                            12                      Plaintiff,                          STIPULATION TO EXTEND RENEWED
AKERMAN LLP




                                                                 v.                                                     DISPOSITIVE MOTION DEADLINE
                                                            13   WOODCREST HOMEOWNERS
                                                                 ASSOCIATION; 6541 PLEASANT PLAINS WY                   (FIRST REQUEST)
                                                            14   TRUST; DOE INDIVIDUALS I-X, inclusive, and
                                                                 ROE CORPORATIONS I-X, inclusive,
                                                            15
                                                                                    Defendants.
                                                            16                                                                      ORDER
                                                            17   6541 PHEASANT PLAINS WY TRUST,
                                                            18                      Counterclaimant,
                                                                 v.
                                                            19
                                                                 BANK OF AMERICA, N.A.,
                                                            20
                                                                                    Counterdefendant
                                                            21

                                                            22

                                                            23                Plaintiff/counter-defendant Bank of America, N.A. (BANA), defendant Woodcrest

                                                            24   Homeowners Association and defendant/counter-claimant 6541 Pleasant Plains Wy Trust (Trust)

                                                            25   stipulate and agree to extend the deadline to file renewed dispositive motions to December 20, 2019.

                                                            26   This is the parties' first request for an extension.    The dispositive deadline is currently set for

                                                            27   November 20, 2019. See ECF No. 79.

                                                            28
                                                                                                                  1
                                                                 50826722;1
                                                             1                The Trust and BANA are engaged in settlement negotiations that the parties believe will

                                                             2   resolve this matter. The additional time will allow the settlement negotiations to move forward

                                                             3   without unnecessarily expending judicial resources.

                                                             4                This stipulation is made in good faith and not for the purpose of delay.

                                                             5                Dated this 15th day of November, 2019.

                                                             6
                                                                 AKERMAN LLP                                                  LAW OFFICES OF MICHAEL F. BOHN
                                                             7

                                                             8   /s/ Nicholas E. Belay                                        /s/Nikoll Nikci
                                                                 DARREN T. BRENNER, ESQ.                                      MICHAEL F. BOHN, ESQ.
                                                             9   Nevada Bar No. 8386                                          Nevada Bar No. 1641
                                                                 NICHOLAS E. BELAY, ESQ.                                      NIKOLL NIKCI, ESQ
                                                            10   Nevada Bar No. 15175                                         Nevada Bar No. 10699
                                                                 1635 Village Center Circle, Suite 200                        2260 Corporate Circle, Suite 480
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Las Vegas, Nevada 89134                                      Henderson, Nevada 89074
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Attorneys for Bank of America, N.A.                          Attorneys for 6541 Pleasant Plains Wy Trust
AKERMAN LLP




                                                            13
                                                                 LIPSON NEILSON P.C.
                                                            14
                                                                 /s/Amber M. Williams
                                                            15
                                                                 J. WILLIAM EBERT, ESQ.
                                                            16   Nevada Bar No. 2697
                                                                 AMBER M. WILLIAMS, ESQ.
                                                            17   Nevada Bar No. 12301
                                                                 9900 Covington Cross Drive, Suite 120
                                                            18   Las Vegas, Nevada 89144
                                                            19
                                                                 Attorneys          for     Woodcrest       Homeowners
                                                            20   Association

                                                            21
                                                                                                                       IT IS SO ORDERED.
                                                            22

                                                            23                                                         DISTRICT COURT JUDGE
                                                                                                                       UNITED STATES   DISTRICT JUDGE
                                                            24                                                         Dated: November 15, 2019.

                                                            25                                                         DATED

                                                            26

                                                            27

                                                            28
                                                                                                                          2
                                                                 50826722;1
